UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-6416


KEVIN MICHAEL LEITE,

                Petitioner – Appellant,

          v.

WARDEN FCI WILLIAMSBURG,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.      Bruce H. Hendricks, District
Judge. (0:15-cv-01780-BHH)


Submitted:   August 25, 2016                 Decided:   August 30, 2016


Before NIEMEYER, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin Michael Leite, Appellant Pro Se. Robert Frank Daley, Jr.,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kevin     Michael       Leite,     a    federal       prisoner,       appeals       the

district       court’s    order    accepting         the     recommendation          of    the

magistrate      judge    and    denying       relief    on     his     28   U.S.C.    § 2241

(2012)    petition.        We     have    reviewed       the      record     and    find    no

reversible      error.         Accordingly,        although       we    grant      leave    to

proceed in forma pauperis, we affirm for the reasons stated by

the    district       court.      Leite       v.   Warden    FCI     Williamsburg,         No.

0:15-cv-01780-BHH (D.S.C. Feb. 9, 2016).                     We deny Leite’s motion

to    vacate    the    district    court       order.        We    dispense     with      oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                                   AFFIRMED




                                               2